           Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 1 of 18



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice application
     forthcoming
 6   HSimpkins@perkinscoie.com
     Lauren Watts Staniar, pro hac vice application
 7   forthcoming
     LStaniar@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10   Facsimile: 206.359.9000

11   Attorneys for Plaintiff
     Twitch Interactive, Inc.
12

13                                 UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15                                       SAN FRANCISCO DIVISION

16

17   TWITCH INTERACTIVE, INC., a                      Case No. 19-3418
     Delaware corporation,
18                                                    COMPLAINT FOR:
                            Plaintiff,
19                                                    (1) FEDERAL TRADEMARK
            v.                                        INFRINGEMENT (15 U.S.C. § 1114)
20                                                    (2) BREACH OF CONTRACT
     JOHN AND JANE DOES 1–100,                        (3) TRESPASS TO CHATTELS
21   individuals,                                     (4) FRAUD

22                          Defendants.               DEMAND FOR JURY TRIAL

23

24                                        I.    INTRODUCTION

25          1.      Twitch Interactive, Inc. (“Twitch”) is one of the world’s leading services for

26   content creators to stream content as part of a social, interactive community. Each month,

27   millions of people come together to create their own entertainment: live, never-to-be repeated

28   experiences created by the magical interactions of the many. In 2018, users watched over 500
                                                     -1-
                                                                                            COMPLAINT
                                                                                         CASE NO. 19-3418
                                                                                                144649587.5
           Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 2 of 18



 1   billion minutes of content. Twitch’s success is due in part to the measures it has taken to create a

 2   safe and accessible community for its millions of users.

 3          2.      The safety of Twitch’s community is its top priority. For this reason, Twitch

 4   forbids obscene material as well as material depicting violence and threats. Its Terms of Service

 5   prohibit users from creating, uploading, or streaming any content that is unlawful, defamatory,

 6   obscene, pornographic, harassing, threatening, abusive, or otherwise objectionable. As expressed

 7   in its Community Guidelines (“Guidelines”), Twitch does not tolerate harassing or dangerous

 8   content, nudity and sexually explicit content or activities, or physical violence (including gore).

 9          3.      Beginning on or about May 25, 2019, Defendants flooded the Twitch.tv directory

10   for the game Artifact with dozens of videos that violated Twitch’s policies and terms. This

11   included, for example, a video of the March 2019 Christchurch mosque attack, hard core

12   pornography, copyrighted movies and television shows, and racist and misogynistic videos.

13   Defendants’ actions threatened and continue to threaten Twitch and the safety of the Twitch

14   community.

15          4.      Twitch took down the posts and banned the offending accounts, but the offensive

16   video streams quickly reappeared using new accounts. It appears that Defendants use automated

17   methods to create accounts and disseminate offensive material as well as to thwart Twitch’s

18   safety mechanisms. Such methods are often referred to as “bots.”

19          5.      Defendants also use bots to artificially increase the popularity of the streams

20   broadcasting the offensive conduct, making those streams more easily discoverable by users

21   browsing Twitch.

22          6.      Defendants’ actions are ongoing and have harmed and continue to harm Twitch

23   and the Twitch community: Twitch users who inadvertently encountered Defendants’ streams

24   were understandably upset and on information and belief some users stopped or reduced their use

25   of the Twitch Services. Twitch has expended significant resources investigating and banning

26   Defendants. To protect the Twitch community, Twitch took the extremely disruptive step of

27   disabling streaming for all newly created accounts for almost two days before imposing two-

28
                                                      -2-
                                                                                             COMPLAINT
                                                                                          CASE NO. 19-3418
                                                                                                 144649587.5
           Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 3 of 18



 1   factor authentication for certain accounts. In response, Defendants sought to evade these steps

 2   using old accounts as well as accounts purchased from other users.

 3          7.      Twitch brings this action to end Defendants’ unlawful and highly offensive

 4   activities, enforce the Terms (as defined in paragraph 24), and hold Defendants accountable.

 5                                        II.    JURISDICTION
 6          8.      This Court has federal question jurisdiction over this action under 28 U.S.C.

 7   §§ 1331 and 1338, because this action alleges violations of the Lanham Act (15 U.S.C. § 1114).

 8          9.      This Court has supplemental jurisdiction over the remaining claims under

 9   28 U.S.C. § 1367.

10          10.     Venue is proper in this district under 28 U.S.C. § 1391 because a substantial part

11   of the events or omissions giving rise to the claims occurred in this district. Defendants have

12   repeatedly, knowingly, and intentionally accessed Twitch servers located in this district to

13   undertake their unlawful activities. While accessing Twitch servers, Defendants engaged in

14   systematic and continuous contacts with this district and targeted their wrongful acts at Twitch,

15   which is headquartered in this district.

16                              III.    INTRADISTRICT ASSIGNMENT
17          11.     This is an intellectual property action to be assigned on a districtwide basis under

18   Civil Local Rule 3-2.

19                                         IV.    THE PARTIES
20          12.     Twitch is a Delaware corporation with its principal place of business in San

21   Francisco. Twitch operates the “Twitch Services,” which are the website available at

22   http://www.twitch.tv, and its network of websites, software applications, and any other products

23   or services offered by Twitch.

24          13.     On information and belief, Doe 1 is a person or entity responsible in whole or in

25   part for the wrongful conduct alleged herein who has operated an account on the Twitch Services

26   under a pseudonym. His acts described in this Complaint were intentionally directed toward

27   Twitch within this judicial district, subjecting him to personal jurisdiction. Twitch will amend

28   this Complaint if and when the legal name of Doe 1 becomes known.
                                                   -3-
                                                                                            COMPLAINT
                                                                                         CASE NO. 19-3418
                                                                                                 144649587.5
           Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 4 of 18



 1          14.     Does 2–100 are persons or entities responsible in whole or in part for the

 2   wrongdoing alleged herein (“Doe Defendants”) (together with Doe 1, the “Defendants”). Twitch

 3   is informed and believes that each of the Defendants participated in, ratified, endorsed, or was

 4   otherwise involved in the acts complained of, and have liability for such acts. The acts described

 5   in this Complaint were intentionally directed toward Twitch within this judicial district,

 6   subjecting the Doe Defendants to personal jurisdiction. Twitch will amend this Complaint if and

 7   when the legal names of such persons or entities become known.

 8                                             V.      FACTS
 9   A.     Twitch
10          15.     Twitch is a real-time streaming video service where community members gather to

11   watch, play, and chat about shared interests—predominantly video games, sports, and creative

12   arts. Twitch was founded in 2011 and has been an Amazon subsidiary since 2014.

13          16.     On Twitch, streamers (those Twitch users who share live content on the service)

14   pursue their interests to engage and entertain their viewers. More than 3,000,000 unique

15   streamers per month stream via Twitch’s service. Streamers work extensively to create and foster

16   authentic, passionate, and loyal communities on Twitch. The Twitch Services enable streamers to

17   earn a livelihood by offering them ways to monetize their streaming.

18          17.     Viewers from around the world who are fans of a particular video game, subject

19   area, or streamer use Twitch to find the content that interests them. Viewers use Twitch to find

20   and view interesting content and to interact with their favorite streamers.

21          18.     “Popular” streamers—those with many people watching and following their

22   stream—are easier for viewers to find on Twitch. Viewers can also find streamers by searching

23   for “live” streams under a specific game directory.

24          19.     Users who only watch streams may, but are not required to, create an account.

25   Streamers, however, must create an account.

26

27

28
                                                      -4-
                                                                                            COMPLAINT
                                                                                         CASE NO. 19-3418
                                                                                                  144649587.5
           Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 5 of 18



 1   B.     Twitch’s Trademarks

 2          20.     Twitch owns rights in the “GLITCH” trademark (U.S. Registration No.
 3   5,769,921), pictured below, and the TWITCH mark (U.S. Registration Nos. 4,275,948, 5,769,920,
 4   and 5,503,626).
 5

 6

 7

 8

 9

10

11          21.     Twitch has used these marks in commerce in connection with its goods and

12   services, including the Twitch Services, since at least as early as June 2012.

13          22.     Since their first use, Twitch has invested substantial resources in marketing,

14   advertising, and distributing its goods and services, including the Twitch Services, under the

15   GLITCH and TWITCH marks.

16          23.     Twitch has attained substantial goodwill and strong recognition in the GLITCH

17   and TWITCH marks and the marks have come to be exclusively associated with Twitch.
18   C.     Twitch’s Terms and Guidelines
19          24.     In order to create an account or otherwise use or access the Twitch Services or
20   utilize the Twitch developer platform, a prospective user must agree to be bound by, among other

21   things, Twitch’s Terms of Service, Community Guidelines, Twitch Developer Services

22   Agreement, and Trademark Guidelines (collectively, the “Terms”). Specifically, the Terms state:

23   “The Terms of Service apply whether you are a user that registers an account with the Twitch
24   Services or an unregistered user. You agree that by clicking “Sign Up” or otherwise registering,
25   downloading, accessing or using the Twitch Services, you are entering into a legally binding
26   agreement between you and Twitch regarding your use of the Twitch Services. You acknowledge
27   that you have read, understood, and agree to be bound by these Terms of Service.”
28
                                                      -5-
                                                                                            COMPLAINT
                                                                                         CASE NO. 19-3418
                                                                                                144649587.5
           Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 6 of 18



 1          25.      Twitch issues its users a limited, non-sublicensable license to access or use the

 2   Twitch Services for personal or internal business use only, provided that the user agrees to the

 3   Terms. “Any use of the Twitch Services or the Materials except as specifically authorized in

 4   these Terms of Service, without the prior written permission of Twitch, is strictly prohibited and

 5   may violate intellectual property rights or other laws.”

 6          26.      The Terms expressly prohibit anyone who accesses or uses the Twitch Services

 7   from posting obscene, pornographic, violent, or otherwise harmful content. Specifically, the

 8   Terms prohibit users from:

 9                a. creating, uploading, transmitting, or distributing “any content that is inaccurate,

10                   unlawful, infringing, defamatory, obscene, pornographic, invasive of privacy or

11                   publicity rights, harassing, threatening, abusive, inflammatory, or otherwise

12                   objectionable”;

13                b. interfering with or damaging “operation of the Twitch Services or any user’s

14                   enjoyment of them, by any means, including uploading or otherwise disseminating

15                   viruses, adware, spyware, worms, or other malicious code”;

16                c. manipulating “identifiers in order to disguise the origin of any User Content

17                   transmitted through the Twitch Services”; or

18                d. using “the Twitch Services for any illegal purpose, or in violation of any local,

19                   state, national, or international law or regulation, including, without limitation,

20                   laws governing intellectual property and other proprietary rights, data protection

21                   and privacy.”

22          27.      The Guidelines, as part of the Terms, govern activity on Twitch with the goal of

23   “provid[ing] the best shared social video experience created by our growing community where

24   creators and communities can interact safely.”

25          28.      The Guidelines state that Twitch does not tolerate obscene or violent content of the

26   kind at issue here. Under the Guidelines,

27                a. “[n]udity and sexually explicit content or activities, such as pornography, sexual

28                   acts or intercourse, and sexual services, are prohibited”;
                                                       -6-
                                                                                               COMPLAINT
                                                                                            CASE NO. 19-3418
                                                                                                   144649587.5
           Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 7 of 18



 1                b. “[c]ontent that exclusively focuses on extreme or gratuitous gore and violence is

 2                     prohibited”; and

 3                c. “any content or activity that attempts to intimidate, degrade, abuse, or bully others,

 4                     or creates a hostile environment for others . . . is prohibited.”

 5          29.        The Guidelines make clear that Twitch will punish offensive conduct: “To protect

 6   the integrity of our community, as the provider of the service, we at Twitch reserve the right to

 7   suspend any account at any time for any conduct that we determine to be inappropriate or

 8   harmful. Such actions may include: removal of content, a strike on the account, and/or suspension

 9   of account(s).”

10          30.        The Terms also prohibit the use of automated programs such as bots to create

11   accounts or artificially inflate a channel’s viewer or follower statistics. They state that users shall

12   not: “access any website, server, software application, or other computer resource owned, used

13   and/or licensed by Twitch, including but not limited to the Twitch Services, by means of any

14   robot, spider, scraper, crawler or other automated means for any purpose, or bypass any measures

15   Twitch may use to prevent or restrict access to any website, server, software application, or other

16   computer resource owned, used and/or licensed [to] Twitch, including but not limited to the

17   Twitch Services.”

18          31.        Twitch’s efforts do not end with the posting of its Terms. Twitch employs a Trust

19   and Safety team that operates around the clock and around the globe to investigate and take action

20   in connection with violations of the Terms.

21          32.        Twitch also invests in technologies and processes that address potential risks to

22   user safety, with the aim to create the best possible experience for streamers and their audiences.

23   For example, AutoMod, a Twitch proprietary tool, allows a streamer to automatically filter out

24   messages in chat that the streamer deems inappropriate or unwelcome. Twitch also offers tools

25   that streamers can deploy to block or ban users from their audience and report them to Twitch’s

26   safety operations team.

27          33.        Twitch continuously works to improve its ability to detect and act upon violations

28   of the Terms and is continuing to invest in technologies to support this effort.
                                                     -7-
                                                                                               COMPLAINT
                                                                                            CASE NO. 19-3418
                                                                                                   144649587.5
           Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 8 of 18



 1   D.     Defendants’ Unlawful Activity

 2          34.     Beginning on or about May 25, 2019, Defendants co-opted the game directory for

 3   Artifact to broadcast prohibited content, including hard-core pornography, racist and misogynistic

 4   videos, copyrighted movies and television shows, and videos depicting violence, including videos

 5   of the March 2019 Christchurch mosque attack.

 6          35.     Twitch took swift action against the accounts and users that posted these videos,

 7   immediately and permanently suspending them consistent with the Terms.

 8          36.     However, despite Twitch’s best efforts, new streamers quickly appeared in the

 9   Artifact game directory to re-post the same or similar offending videos. On information and

10   belief, Defendants used bots and other automated programs to quickly open new Twitch accounts

11   and continue streaming the offending videos as soon as Twitch shut down accounts.

12          37.     On information and belief, Defendants formed a group to spread pornography and

13   other obscene, offensive and terrorist videos, or infringing content on Twitch. Defendants shared

14   methods to evade Twitch’s takedown measures, including code for bot programs.

15          38.     Defendants used bots, software programs that send fake viewers to a streamer’s

16   channel, to artificially inflate the viewer statistics associated with the offending videos. As the

17   streamer’s viewer count increases, his or her stream becomes easier to find for Twitch viewers

18   seeking content. Defendants manipulated the viewer counts of their streams to promote their

19   prohibited channels.

20          39.     Defendants coordinated with one another to quickly re-post the videos once

21   Twitch acted against them. Calling themselves “Artifact Streams,” Defendants used third-party

22   websites including, but not limited to, Google, Discord, and Weebly to communicate about the

23   attack on Twitch. When Google and Discord shut Defendants down, Defendants set up additional

24   Discord groups. Defendants finally moved to Weebly where they opened a chat room and

25   displayed pornographic videos. Weebly ultimately took down the page.

26

27

28
                                                      -8-
                                                                                              COMPLAINT
                                                                                           CASE NO. 19-3418
                                                                                                  144649587.5
          Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 9 of 18



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19         40.    Defendants have also coordinated their attacks and activities via a website,

20   www.artifactstreams.com. The Artifact Streams website prominently displays the GLITCH

21   mark, as shown below.

22

23

24

25

26

27

28
                                                   -9-
                                                                                         COMPLAINT
                                                                                      CASE NO. 19-3418
                                                                                             144649587.5
          Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 10 of 18



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          41.     Twitch has not given Defendants permission to use the GLITCH mark in this way.

13   This use is likely to cause confusion as to Twitch’s association or affiliation with Defendants.

14          42.     Linked to the Artifact Streams website is a Twitter page,
15   https://twitter.com/TwitchToS, that Defendants use to disseminate their prohibited content and
16
     direct viewers to that content. The @TwitchToS Twitter account prominently displays the
17
     TWITCH mark in its URL, Twitter name, and Twitter page, as shown below.
18

19

20

21

22

23

24

25

26

27

28
                                                     -10-
                                                                                            COMPLAINT
                                                                                         CASE NO. 19-3418
                                                                                                144649587.5
          Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 11 of 18



 1          43.     Twitch has not given Defendants permission to use the TWITCH mark in this way.

 2   This use is likely to cause confusion as to Twitch’s association or affiliation with Defendants.

 3          44.     Defendants’ actions have harmed and continue to harm Twitch and its community.

 4          45.     Viewers seeking legitimate content on Twitch encountered Defendants’ streams

 5   and were understandably upset. Many viewers Tweeted their reactions to Defendants’ streams.

 6   The following are a few examples.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -11-
                                                                                            COMPLAINT
                                                                                         CASE NO. 19-3418
                                                                                                144649587.5
          Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 12 of 18



 1          46.     Twitch ultimately suspended streaming for all new Twitch accounts. This was a

 2   bold but disruptive step that rippled across the Twitch community as legitimate streamers who

 3   joined Twitch to share their original content were unable to stream.

 4          47.     Defendants then used old Twitch accounts to continue broadcasting the offending

 5   videos. On information and belief, Defendants took even took extreme measures of purchasing

 6   accounts from third-parties (in violation of the Terms).

 7          48.     To further curb Defendants’ attack, Twitch updated its software to require two-

 8   factor authentication for any account that will be used to stream. Twitch lifted its temporary ban

 9   on streaming from new accounts once it implemented two-factor authentication.

10          49.     Twitch expended significant resources combatting Defendants’ attack. It shut

11   down a key part of its services (streaming for new accounts), responded to user comments and

12   concerns, changed its account process to include two-factor authentication, spent time and money

13   researching and taking technological action against Defendants, responded to press inquiries, and

14   hired legal counsel.

15                                     FIRST CLAIM FOR RELIEF
                                      Federal Trademark Infringement
16                                           (15 U.S.C. § 1114)
17          50.     Twitch realleges and incorporates by reference the allegations in the preceding
18   paragraphs as if fully set forth herein.
19          51.     Twitch owns the GLITCH mark (U.S. Registration No. 5,769,921) and the
20   TWITCH mark (U.S. Registration Nos. 4,275,948, 5,769,920 and 5,503,626). Twitch uses these
21   marks in commerce in connection with, among other things, the provision of the Twitch Services.
22   Attached hereto as Exhibit A are true and correct copies of the U.S. Patent and Trademark Office
23   registrations for the GLITCH mark and the TWITCH mark.
24          52.     As described above, Defendants use the GLITCH and TWITCH marks to advertise
25   and draw viewership to their Twitch.tv streams on which they feature prohibited content.
26          53.     Defendants prominently feature the GLITCH mark on www.artifactstreams.com,
27   which Defendants use to promote their unlawful Twitch.tv. streams. Defendants prominently
28
                                                     -12-
                                                                                           COMPLAINT
                                                                                        CASE NO. 19-3418
                                                                                                144649587.5
          Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 13 of 18



 1   feature the TWITCH mark on a Twitter account, @TwitchToS, which they use to link to and

 2   promote the prohibited content on Twitch.

 3          54.     Defendants’ use of the GLITCH and TWITCH marks constitutes a reproduction,

 4   counterfeit, copy, or colorable imitation of registered marks for which the use, sale offering for

 5   sale, and advertising of their Twitch.tv streams is likely to cause confusion or mistake or lead to

 6   deception.

 7          55.     Defendants have used and continue to use the GLITCH and TWITCH marks

 8   without Twitch’s authorization.

 9          56.     Defendants’ infringement of the GLITCH and TWITCH marks is willful.

10          57.     As a consequence of Defendants’ unauthorized use of the GLITCH and TWITCH

11   marks, Twitch has been and will continue to be irreparably harmed unless enjoined by this Court.

12   Therefore, Twitch has no adequate remedy at law and is entitled to injunctive relief.

13          58.     In addition to injunctive relief, Twitch is also entitled to compensatory damages,

14   lost profits, statutory damages, enhanced damages, and/or costs incurred in pursuing this action.

15          59.     This is an exceptional case under 15 U.S.C. § 1117(a), entitling Twitch to recover

16   its attorneys’ fees incurred in connection with this action.

17                                    SECOND CLAIM FOR RELIEF
                                           Breach of Contract
18                                      (California Common Law)
19          60.     Twitch realleges and incorporates by reference the allegations in the preceding

20   paragraphs as if fully set forth herein.

21          61.     Access to and use of the Twitch Services is governed by and subject to the Terms.

22          62.     At all relevant times, Twitch prominently displayed and/or provided links to the

23   Terms. Twitch users are presented with and must affirmatively accept the Terms to register for a

24   Twitch account.

25          63.     The Guidelines are incorporated into the Terms by reference. A violation of the

26   Guidelines is a violation of the Terms.

27

28
                                                      -13-
                                                                                             COMPLAINT
                                                                                          CASE NO. 19-3418
                                                                                                 144649587.5
          Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 14 of 18



 1          64.      The Terms are binding on Defendants. Each of the Defendants agreed to abide by

 2   the Terms by creating a Twitch account, by using the Twitch Services, and/or by accessing the

 3   Twitch Services to disseminate the offending videos.

 4          65.      On information and belief, Defendants regularly accessed the Twitch Services with

 5   knowledge of the Terms and the prohibitions contained therein.

 6          66.      The Terms are valid, enforceable contracts between Twitch and each of the

 7   Defendants.

 8          67.      Defendants have willfully, continuously, and materially breached the Terms by

 9   engaging in the conduct described above by, for example, streaming prohibited content on

10   Twitch.tv, evading Twitch’s efforts to ban Defendants’ streams, and accessing the Twitch

11   Services with bots.

12          68.      Defendants breached the Terms by, among other things,

13                a. streaming content on Twitch.tv that is prohibited by the Terms, including videos

14                   depicting violence and gore (most notably, the Christchurch mosque attack), hard

15                   core pornography, copyrighted movies and television shows, and videos depicting

16                   racist and misogynistic imagery and messages;

17                b. manipulating their identifying information (including names and IP addresses) to

18                   “disguise the origin of any User Content transmitted through the Twitch Services”;

19                c. impairing, interfering with, disrupting, negatively affecting, and/or inhibiting other

20                   users’ enjoyment of the Twitch Services by posting obscene, violent, and harassing

21                   content in violation of the Terms; and/or

22                d. using bots to access the Twitch Services, tamper with (i.e., artificially inflate) their

23                   live view statistics, and/or promote their nefarious content to unsuspecting Twitch

24                   viewers.

25          69.      Twitch has dutifully performed its obligations pursuant to the Terms.

26          70.      As a direct and proximate result of Defendants’ material breaches of the Terms,

27   Twitch has been and will continue to be harmed, thereby entitling it to injunctive relief,

28   compensatory damages, attorneys’ fees, costs, and/or other equitable relief against Defendants.
                                                   -14-
                                                                                                COMPLAINT
                                                                                             CASE NO. 19-3418
                                                                                                    144649587.5
          Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 15 of 18



 1   Twitch is entitled to special damages in the amount of lost profits and other reasonably

 2   foreseeable harms proximately caused by Defendants’ breach.

 3                                     THIRD CLAIM FOR RELIEF
                                           Trespass to Chattels
 4                                      (California Common Law)
 5          71.     Twitch realleges and incorporates by reference the allegations in the preceding

 6   paragraphs as if fully set forth herein.

 7          72.     The Terms authorize Defendants to access the Twitch Services for a limited

 8   purpose—to stream and watch legitimate content on Twitch.tv. The Terms do not permit

 9   Defendants to access the Twitch Services to stream obscene, excessively violent, or pornographic

10   content.

11          73.     Defendants intentionally and without authorization exceeded permissible access to

12   the Twitch Services by streaming unauthorized content on Twitch.tv.

13          74.     Defendants intentionally and without authorization accessed the Twitch Services

14   with bots designed to artificially inflate the live view statistics associated with their accounts,

15   making it easier for Twitch viewers to find the offending streams.

16          75.     Defendants’ intentional interference with Twitch’s possession of the Twitch

17   Services proximately caused Twitch injury.

18          76.     Defendants’ unauthorized access to the Twitch Services impaired the condition,

19   quality, or value of the Twitch Services by degrading the quality of the content on Twitch, forcing

20   Twitch to suspend streaming for all new accounts, and exposing Twitch users to offensive and

21   unwanted content.

22          77.     Twitch is entitled to all remedies available at law or equity, including injunctive

23   relief, compensatory damages, attorneys’ fees, and/or other equitable or monetary remedies.

24                                    FOURTH CLAIM FOR RELIEF
                                                  Fraud
25                                      (California Common Law)
26          78.     Twitch realleges and incorporates by reference the allegations in the preceding

27   paragraphs as if fully set forth herein.

28
                                                      -15-
                                                                                               COMPLAINT
                                                                                            CASE NO. 19-3418
                                                                                                    144649587.5
          Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 16 of 18



 1          79.     Beginning on or about May 25, 2019, Defendants registered Twitch accounts to

 2   post obscene, violent, terrorist and pornographic content on Twitch in violation of the Terms.

 3          80.     Defendants had no intention of abiding by the Terms and made fraudulent

 4   representations to the contrary to Twitch, knowing them to be false and with the intent of

 5   defrauding Twitch. For instance, Defendants represented and agreed not to upload to the Twitch

 6   Services “any content that is inaccurate, unlawful, infringing, defamatory, obscene, pornographic,

 7   invasive of privacy or publicity rights, harassing, threatening, abusive, inflammatory, or

 8   otherwise objectionable.”

 9          81.     Twitch immediately shut down the accounts Defendants used to stream the

10   obscene, violent, terrorist and pornographic content.

11          82.     Knowing that Twitch had barred them from further accessing the Twitch Services,

12   Defendants created additional Twitch accounts; agreed to the Terms, thereby falsely representing

13   to Twitch that they would not post content that violated the Terms; and then violated their

14   promise by immediately posting obscene, violent, terrorist and pornographic videos.

15          83.     On information and belief, Defendants misrepresented and concealed their

16   identities and other personally identifying information (such as IP addresses) to create accounts

17   on Twitch from which to disseminate the objectionable videos. Defendants likewise used Twitch

18   accounts belonging to third-parties to stream the prohibited content on Twitch.tv, further

19   misrepresenting to Twitch their identities and intent to use the Twitch Services.

20          84.     Twitch justifiably relied on Defendants’ representations and granted Defendants

21   access to the Twitch Services.

22          85.     As a direct and proximate result of Defendants’ conduct, Twitch suffered damage

23   to its goodwill and lost resources, such as money, technical capacity, and personnel, which

24   Twitch would not have been forced to expend but for Defendants’ fraud.

25          86.     Twitch is entitled to all remedies available at law or equity, including injunctive

26   relief, compensatory damages, punitive damages, and/or other equitable or monetary remedies.

27                                       PRAYER FOR RELIEF

28          WHEREFORE, Plaintiff Twitch prays for the following relief:
                                               -16-
                                                                                             COMPLAINT
                                                                                          CASE NO. 19-3418
                                                                                                  144649587.5
          Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 17 of 18



 1          1.      That Defendants and their officers, agents, representatives, servants, employees,

 2   successors and assigns, and all others in active concert or participation with Defendants be

 3   preliminarily and permanently enjoined from:

 4                      a. Using or accessing the Twitch Services;

 5                      b. Posting content on the Twitch Services that is prohibited by the Terms,

 6                         including violent, pornographic, or offensive content.

 7                      c. Creating, writing, developing (either directly or indirectly) any robot,

 8                         crawler, spider, or other software that interacts, either directly or indirectly,

 9                         with the Twitch Services;

10                      d. Using the GLITCH or TWITCH marks in any way; or

11                      e. Assisting any individual or company in engaging in the conduct described

12                         in 1(a)-(d) above.

13          2.      An award to Twitch of restitution and damages, including, but not limited to,

14   enhanced, liquidated, compensatory, special, statutory and punitive damages, and all other

15   damages permitted by law.

16          3.      An award to Twitch of its costs incurred in this suit, including, but not limited to,

17   reasonable attorneys’ fees.

18          4.      Such other relief as this Court deems just and proper.

19                                   DEMAND FOR A JURY TRIAL

20          Plaintiff hereby demands a trial by jury of all issues so triable.

21

22

23

24

25

26

27

28
                                                     -17-
                                                                                              COMPLAINT
                                                                                           CASE NO. 19-3418
                                                                                                   144649587.5
         Case 3:19-cv-03418 Document 1 Filed 06/14/19 Page 18 of 18



 1
     DATED: June 14, 2019                   PERKINS COIE LLP
 2

 3                                          By: /s/ Katherine M. Dugdale
                                                Katherine M. Dugdale, Bar No. 168014
 4                                              KDugdale@perkinscoie.com
                                                Holly M. Simpkins (pro hac vice
 5                                              application forthcoming)
                                                HSimpkins@perkinscoie.com
 6                                              Lauren E. Staniar (pro hac vice application
                                                forthcoming)
 7                                              LStaniar@perkinscoie.com
 8                                          Attorneys for Plaintiff
                                            Twitch Interactive, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -18-
                                                                               COMPLAINT
                                                                            CASE NO. 19-3418
                                                                                   144649587.5
